Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 was filed after the mailing date of the final rejection on 07/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 09/15/2021 is acknowledged. Claims 11-30 have previously been canceled, claims 3, 5, 6, 8, and 11 have been withdrawn, and new claims 31-40. New claims 32-34 are directed to non-elected species (wound dressing as elected species) and are withdrawn by the examiner. Claims 1, 2, 4, 7, 9, 31, and 35-40 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments, arguments, and affidavit filed on 09/15/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejection of claims 21, 22, 24, 27, and 29 from the previous Office Action. The approval of the terminal disclaimer filed by applicants on 08/14/2020 overcome the nonstatutory obviousness-type double patenting rejection of claims 1, 2, 4, 7, 9, 21, 22, 24, 27, and 29 over claims 1-14 of U.S. Patent No. 10,178,866 B2 from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. The rejections are modified based on the amendments. 
Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. (US 2016/0058008 A1).
Cao et al. meet all of the limitations of claims 1, 7, and 9. Cao et al. disclose disinfecting fluids for immobilizing N-halamine such as 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one onto wipes, textiles, etc., by soaking (impregnating according to the disclosure in the instant specification) wipes or textiles to be antimicrobial; wherein the  textiles can be used as uniforms, surgical gowns, drapes and linens, etc. in hospitals to inactivate the pathogens and wherein disinfecting fluids for immobilizing N-halamine comprising at least one water soluble/dispersible halogen stabilizing compound such as hydroquinone (not a gelling agent) in claim 1, i.e., no polymeric binder (overlaps with gelling agent) (entire reference, especially abstract, paragraph 11, 22, 24, and 63-67, and claims 1, 6, and 9-14). No mechanical removing N-halamine step is disclosed by Cao et al.
As to claim 1, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” As far as the examiner can tell (there is no clear indication), the basic characteristic of the claimed composition is a fibrous composition impregnated with 1-chloro-2,2,5,5-

Response to Applicants’ arguments:
Applicants argue that the instant claim 1 reciting “consisting essentially of 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one (N-halamine) and a fibrous composition” while the composition taught by Cao et al. contains additional element which would materially affect the basic and novel properties of the claimed invention: no polymeric element for N-halamine to be adsorbed to the fibers and would cause mechanical removal of N-halamine and/or clogging the pores in the fibrous composition and Cao et al. also teach a fluid comprising N-halamine not the claimed invention. 
However, this argument is not deemed persuasive. The arguments with regard to Cao et al. teach additional polymeric elements and Cao et al. teach a fluid comprising N-halamine not the claimed “composition consisting essentially of 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one (N-halamine) and a fibrous composition” were addressed in the advisory dated 08/27/2020. Furthermore, the inclusion of additional component of halogen stabilizing compound is taught by Cao et al. for providing extra benefits for N-

Applicants argue that Cao et al. teach polymeric binding agents being presented when a textile is a surface to be coated in paragraph 44.
However, this argument is not deemed persuasive. Cao et al. teach the benefit of polymeric binder in coating in paragraph 44, Cao et al. do not teach polymeric binder must be presented when a textile is a surface to be coated. Claim 9 of Cao et al. recites the composition of claim 1 being used to prepare an antimicrobial textile while claim 1 of Cao et al. recites N-halamine; and (b) at least one water soluble/dispersible halogen stabilizing compound and claim 6, a dependent claim of claim 1, recites the claimed 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one (N-halamine) as one of the N-halamines.

Applicants’ argument with regard to halogen stabilizing compound based on the affidavit filed on 09/15/2020 is addressed in the Response to applicants’ 37 CFR 1.132 declaration below.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the 
  
Response to applicants’ 37 CFR 1.132 declaration:
The affidavit under 37 CFR 1.132 filed on 09/15/2020 is insufficient to overcome the rejection of claims 1, 7, and 9 above because: there are only arguments with regard to the transitional phrase “consisting essentially of” and the additional components in the composition taught by Cao et al., not recited in the instant claims would materially affect the basic and novel properties of the invention: N-halamines for forming a homogenous film on the fibrous composition and halogen stabilizing compounds are irritating and/or inflammatory.
With regard to the arguments: First of all, N-halamines forming a homogenous film on the fibrous composition is not claimed. Secondly, “homogenous film” on the fibrous composition is not defined in the instant specification with regard whether it is homogenous on molecular level or not. Since the N-halamines are mixed with halogen stabilizing compound and thus the coating of N-halamines on wipes, textiles, etc., is homogenous. Thirdly, according to the argument in the “Applicant Arguments/Remarks Made in an Amendment” filed on 09/15/2020 the basic and novel properties of the invention is: N-halamine to be adsorbed to the fibers and N-halamine can’t be mechanically removed and/or clogging the pores in the fibrous composition, which is not the same as “N-halamines for forming a homogenous film on the fibrous composition”.
With regard to halogen stabilizing compound being irritating and/or inflammatory, as state above, first of all, there is no factual support for halogen stabilizing compound .
Claims 2 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1), as applied to claims 1, 7, and 9, in view of Najafi et al. (US 2011/0190392 A1).
Cao et al. do not specify the antimicrobial textiles being used for wound dressing.
This deficiency is cured by Najafi et al. who teaches compositions comprising N-halogenated amine (an N-halamine) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 being part of wound disinfectant article (wound dressing), antimicrobial wipes, etc. (disposable) (entire reference, especially abstract, paragraph 111, 128, 146, and 147, and claims 1, 11, and 15).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and Najafi et al. to specify the antimicrobial textiles taught by Cao et al. can be wound dressing. Compositions comprising N-halogenated amine (an N-halamine) being part of both wound dressing and antimicrobial wipes was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the antimicrobial textiles taught by Cao et 

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above 1st 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Applicants argue that Najafi et al. teach compositions comprising gelling agent thus teach away from a composition not contain gelling agent.
However, this argument is not deemed persuasive. As stated in the response in the previous office action, this is a 35 USC 103(a) rejection and not a 35 USC 102 rejection and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Najafi et al. reference is relied upon only for the general teachings of antimicrobial textiles can be used for wound dressing, not the specific composition taught by Najafi et al. Please refer to MPEP 2145.III:
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.



New ground of rejections necessitated by Applicant’s amendment 
New claims 31 and 35-40 necessitates the following new ground of rejections. 
Claims 31 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1), as applied to claims 1, 7, and 9, in view of Disposable Nonwoven for Medical Application (https://www.technicaltextile.net/articles/disposable-nonwoven-for-medical-application-6594, 09/2012).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the antimicrobial textiles such as surgical gowns being disposable.
This deficiency is cured by “Disposable Nonwoven for Medical Application” which teaches antibacterial surgical gowns being disposable (entire reference, especially the 2nd paragraph on 2nd page and the last paragraph on page 4).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and “Disposable . 
Claims 36-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1), as applied to claims 1, 7, and 9, in view of Midha et al. (Studies on the properties of nonwoven surgical gowns, https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.883.9118&rep=rep1&type=pdf).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the grammage of antimicrobial textiles such as surgical gowns.
This deficiency is cured by Midha et al. who teach surgical gowns having grammage of 35 and 50 g/m2 (entire reference, especially abstract).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and Midha et al. to specify the surgical gowns taught by Cao et al. having a grammage of 35 and 50 g/m2 (claims 37, 38, and 40). Surgical gowns having grammage of 35 and 50 g/m2 was well known to a person of ordinary skill in the art at the time of the invention. The motivation for 
With regard to the claimed grammage of about 15 to about 25 g/m2 and about 22 g/m2 in instant claims 36 and 39, the choice of about 15 to about 25 g/m2 and about 22 g/m2 grammage are alternative of the claimed about 25 to about 50 g/m2, about 25 to about 75 g/m2, about 50 g/m2 in the instant claims 37, 38, and 40 which is a feature solves no stated problem and presents no unexpected result since about 25 g/m2 grammage is suitbale.

New ground of rejection necessitated by Applicant’s IDS
WO 2013/006203 in the IDS files on 02/23/2021 necessitates the following new ground of rejection. 
Claims 1 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Howland (WO 2013/006203) in view of Worley et al. (US 5,057,612).
Howland teaches an antimicrobial textile comprising a cellulosic fiber layer with a surface of the fiber layer being coated with an antimicrobial coating including at least one type of consumable halogen component selected from halamine, etc., used as personal protection equipment ("PPE") (entire reference, especially abstract, paragraph 6, 15, and 90, claims 25 and 27).

This deficiency is cured by Worley et al. who teach substituted N-halo derivatives of imidazolidin-4-ones (halamine) including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one are stable, noncorrosive biocides which are resistant to direct sunlight, and are useful as disinfectants, sanitizers, and algae inhibitors (entire reference, especially abstract and example 6).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Howland and Worley et al. to specify the antimicrobial halamine taught by Howland including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one. Antimicrobial halamine taught by Howland including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 	
	
New ground of rejection
Upon reconsideration the examiner is applying the following new ground of rejection. 
Claims 2 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1), as applied to claims 1, 7, and 9, in view of Innovative developments in antimicrobial textiles (https://indiantextilejournal.com/articles/fadetails.asp?id=3580).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the antimicrobial textiles being disposable wound dressing.
This deficiency is cured by “Innovative developments in antimicrobial textiles” which teaches antimicrobial textiles being used in the health care industry as disposable wound dressing materials (2nd paragraph).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and “Innovative developments in antimicrobial textiles” to specify the antimicrobial textiles taught by Cao et al. being disposable wound dressing. Antimicrobial textiles being used in the health care industry as disposable nonwoven and wound dressing materials was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 09/15/2020, have been fully considered but they are moot in view of new ground of rejections. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612